KOHLSAAT, District Judge.
The decision of the question at issue herein depends on the construction to be given to paragraph f of section 67 of the bankruptcy act. I hold that this paragraph must be construed by means of the definitions set forth in section 1 of the act. Para°graph a of section 1 states that “a person against whom a petition is filed” shall include a person who has filed a voluntary petition, and I therefore hold that paragraph f of section 67 includes both classes of petitions. The demurrer of the trustee to the amended petition of Howard is accordingly sustained.